NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



  CELGENE CORPORATION,                                    Civil Action No: 17-6842-SDW-LDW

                           Plaintiff,

  v.                                                      OPINION
  LOTUS PHARMACEUTICAL CO., LTD.,
  and ALVOGEN PINE BROOK, LLC,
                                                          December 14, 2018
                           Defendants.



 WIGENTON, District Judge.

            Before this Court is Defendants Lotus Pharmaceutical Co., Ltd. (“Lotus”) and Alvogen

 Pine Brook, LLC’s (“Alvogen”) (collectively, “Defendants”) Motion for Judgment on the

 Pleadings pursuant to Federal Rule of Civil Procedure (“Rule”) 12(c). Jurisdiction is proper

 pursuant to 28 U.S.C. §§ 1331, 1338(a). Venue is proper pursuant to 28 U.S.C. §§ 1391, 1400(b).

 This opinion is issued without oral argument pursuant to Rule 78. For the reasons stated herein,

 Defendants’ Motion for Judgment on the Pleadings is DENIED without prejudice.

       I.      BACKGROUND AND PROCEDURAL HISTORY

            This Court writes exclusively for the parties, who are familiar with the procedural and

 factual history of this case, and will set forth only those facts necessary to this Court’s analysis.

 Plaintiff Celgene Corporation (“Plaintiff” or “Celgene”) holds an approved New Drug Application

 (NDA No. 21-880) under Section 505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”),

 21 U.S.C. § 335(a), for lenalidomide capsules, which it sells under the trade name REVLIMID®.


                                                   1
(Compl. ¶ 24, ECF No. 1.) Defendants filed an Abbreviated New Drug Application (ANDA No.

210480) seeking approval to engage in the commercial manufacture and sale into the United States

of 2.5 mg, 5 mg, 10 mg, 15 mg, 20 mg, and 25 mg lenalidomide capsules prior to the expiration

of Celgene’s patents (collectively, “patents-in-suit”). 1 (Id. ¶¶ 1, 39.)

          On September 6, 2017, Celgene filed a sixteen-count complaint against Defendants

alleging infringement of its patents-in-suit pursuant to 35 U.S.C. § 100 et seq. (See generally

Compl.)      On October 5, 2017, Defendants filed an Answer, Affirmative Defenses, and

Counterclaims. (Answer, ECF No. 7.) On November 9, 2017, Plaintiff filed an Answer to the

Counterclaims. (ECF No. 18.) On June 21, 2018, Defendants filed the instant Motion for

Judgment on the Pleadings, challenging the patent eligibility of Celgene’s Risk Evaluation and

Mitigation Strategy patents (“REMS Patents”): the ʼ720 patent (Count II) 2; the ʼ977 patent (Count

III); the ʼ784 patent (Count IV); the ʼ886 patent (Count IX); and the ʼ531 patent (Count XII). (ECF

No. 69.) Plaintiff filed its opposition on September 7, 2018, and Defendants replied on September

21, 2018. (ECF Nos. 82-83.)

    II.      LEGAL STANDARD

          A litigant may bring a motion for judgment on the pleadings to determine whether a patent

is valid under 35 U.S.C. § 101. See, e.g., Data Distrib. Techs., LLC v. BRER Affiliates, Inc., No.



1
 The patents-in-suit cover United States Patent Nos. 5,635,517; 6,315,720 (“the ʼ720 patent”);
6,561,977 (“the ʼ977 patent”); 6,755,784 (“the ʼ784 patent”); 7,189,740; 7,465,800; 7,855,217;
7,968,569; 8,315,886 (“the ʼ886 patent”); 8,404,717; 8,530,498; 8,626,531 (“the ʼ531 patent”);
8,648,095; 9,056,120; 9,101,621; and 9,101,622. (Compl. ¶ 1.)
2
  This Court acknowledges that on October 26, 2016, the Patent Trial and Appeal Board found that
claims 1-32 of the ’720 patent are unpatentable as obvious pursuant to 35 U.S.C. § 103. Coalition
for Affordable Drugs VI, LLC v. Celgene Corp., IPR2015-01096, Paper No. 74 (P.T.A.B. Oct. 26,
2016). This Court also notes that Celgene appealed that decision on November 6, 2017.

                                                   2
12-4878 (JBS/KMW), 2014 WL 4162765, at *5 (D.N.J. Aug. 19, 2014). Dismissal at the pleadings

stage for lack of patentable subject matter is rare. WAG Acquistion, LLC v. Multi-Media, LLC,

Nos. Nos. 14-2340 (ES) (JAD), 14-1661 (ES) (JAD), 14-2345 (ES) (JAD), 14-2674 (ES) (JAD),

14-2832 (ES) (JAD), 15-3456 (ES) (JAD), 14-4531 (ES) (JAD), 14-3581 (ES) (JAD), 2015 WL

5310203, at *5 (D.N.J. Sept. 10, 2015) (external citation omitted). When examining a motion for

judgment on the pleadings under Rule 12(c), the court examines the pleadings in the same manner

as it would a Rule 12(b)(6) motion to dismiss. The court must “view the facts presented in the

pleadings and the inferences to be drawn therefrom in the light most favorable to the nonmoving

party.” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008). Judgment may only be

granted if “the movant clearly establishes that no material issue of fact remains to be resolved and

that he is entitled to judgment as a matter of law.” Id. The court may rely only on the pleadings

and documents integral to or relied on by the complaint. Mele v. Fed. Reserve Bank of N.Y., 359

F.3d 251, 256 n.5 (3d Cir. 2004) (citing In re Burlington Coat Factory Sec. Lit., 114 F.3d 1410,

1426 (3d Cir.1997)).

   III.      DISCUSSION

          Section 101 of the Patent Act provides that “[w]hoever invents or discovers any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title.” 35 U.S.C. § 101. However, “abstract ideas are not patentable.” WAG Acquistion, 2015

WL 5310203, at *5. The Supreme Court has established a two-step “framework for distinguishing

patents that claim . . . abstract ideas from those that claim patent-eligible applications of those

concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 273 U.S. 208, 217 (2014) (citing Mayo

Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012)). First, courts must “determine



                                                 3
whether the claims at issue are directed to one of those patent-ineligible [abstract ideas].” Id. If

so, the court must then determine “whether the additional elements ‘transform the nature of the

claim’ into a patent-eligible application.” Id.

       The REMS Patents cover the Risk Evaluation and Mitigation Strategy, which Celgene

invented using computerized methods and systems “for monitoring and controlling the distribution

of teratogenic drugs[.]” (Pl.’s Opp’n Br. at 1, 5, ECF No. 82.) REMS has the ability to override

a doctor’s issuance of a prescription for its drugs, which “has successfully prevented birth defects

for more than 20 years.” (Id. at 1.) Defendants claim that Celgene’s REMS Patents are invalid

because they cover an abstract idea that does nothing more than what a human could do. (Defs.’

Moving Br. at 1-2, ECF No. 69-1.)

       Before this Court can address the two-step process, it must first consider whether this

motion is premature. Courts routinely deny § 101 motions as premature where claim construction

disputes exists. See WAG Acquistion, 2015 WL 5310203, at *6 (denying motion to dismiss where

claim construction was necessary); Eagle View Techs., Inc. v. Xactware Sols., Inc., No. 15-7025

(RBK/JS), 2016 WL 4154136, at *3 (D.N.J. Aug. 2, 2016) (same). Although not mandated, “the

Federal Circuit has instructed that ‘it will ordinarily be desirable—and often necessary—to resolve

claim construction disputes prior to a § 101 analysis, for the determination of patent eligibility

requires a full understanding of the basic character of the claimed subject matter.’” WAG

Acquistion, 2015 WL 5310203, at *6 (quoting BanCorp Servs., LLC v. Sun Life Assurance Co. of

Canada, 687 F.3d 1266, 1273-74 (Fed. Cir. 2012)).

       Here, Defendants argue that the REMS Patents do not improve the functionality of

computers or other technology. (Defs.’ Moving Br. at 3-6.) However, the parties have not agreed

about claim construction for several terms, including the terms “computer readable storage



                                                  4
medium,” “computer readable medium,” and “generator configured to generate a prescription

approval code,” which is necessary to analyze the REMS Patents under Alice. 3 This Court cannot

determine whether these patents are invalid under Alice without construing these terms. See, e.g.,

Eagle View Techs., 2016 WL 4154136, at *3 (“The briefing makes clear that the parties dispute

the proper interpretation of the claims, such that the Court finds itself unable to develop a ‘full

understanding of the basic character of the claimed subject matter.’”); WAG Acquistion, 2015 WL

5310203, at *6 (explaining when “[i]t is clear to the Court from the parties’ submissions and oral

argument that the parties vigorously dispute the basic character and meaning of the claims[,]” then

the Court will be unable to fairly apply the Alice test) (internal quotations omitted)). Although

courts may construe terms in a manner most favorable to the non-moving party, this Court is

“reluctant to presume, sua sponte, the constructions that would be most favorable.” Data Distrib.

Techs., 2014 WL 4162765, at *8.

          Moreover, as reasoned in WAG Acquisition, claim construction is necessary before the

Court can determine whether the REMS Patents are invalid under § 101.

                 It is clear to the Court from the parties’ submissions that the parties
                 vigorously dispute the basic character and meaning of the claims . .
                 . . As such, the Court cannot fairly apply Alice, particularly at step
                 two, by attempting to conjure up all plausible claim constructions at
                 this pleadings stage in the absence of stipulated constructions or at
                 least Plaintiff’s proposed constructions of its own patent.

WAG Acquistion, 2015 WL 5310203, at *6 (quoting Data Distrib. Techs., 2014 WL 4162765, at

*11). Thus, Defendants’ motion under § 101 is denied as premature.

    IV.       CONCLUSION




3
  This Court notes that Defendants adopted Celgene’s construction of “prescription approval
code,” for purposes of this motion. (Defs.’ Moving Br. at 6.)

                                                   5
        For the reasons set forth above, Defendants’ Motion for Judgment on the Pleadings is

DENIED without prejudice. An appropriate order follows.



                                                      s/ Susan D. Wigenton
                                                      SUSAN D. WIGENTON
                                                      UNITED STATES DISTRICT JUDGE
Orig:          Clerk of the Court
cc:            Leda D. Wettre, U.S.M.J.
               Parties




                                             6
